Title: From Thomas Jefferson to Benjamin Harrison, 23 December 1779
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council Dec. 23. 1779.

The inclosed letter from Governor Lee and intelligence (from the French Minister) accompanying it, gives reason to apprehend that the enemy meditate an invasion of this state. The reasons which support this opinion as well as those which oppose it will occur to the General assembly. It is our duty to provide against every event, and the Executive are accordingly engaged in concerting proper measures of defence. Among others we think to call an immediate force from the militia to defend the post at York, and to take a proper post on the South side of James river, but the expence, the difficulties which attend a general call of the militia into the feild, the disgust it gives them more especially when they find no enemy in place, and the extreme rigor of the season, induce us to refer to the decision of the general assembly, whether we shall on the intelligence already received and now communicated to them, call a competent force of militia to oppose the numbers of the enemy spoken of; or whether we shall make ready all orders and prepare other circumstances, but omit actually issuing these orders till the enemy appear or we have further proof of their intentions? The assembly will also please to determine whether, in case the enemy should make a lodgment in the country, it would be expedient to avail ourselves of the laudable zeal which may prevail on their first landing and enlist a sufficient number to oppose them and to continue in service during the invasion or for any other term. Perhaps it may not be amiss to suggest to the assembly the tardiness of collecting even small numbers of men by divisions, that if any better method should occur to them they may prescribe it. The present state of the Treasury in more points of view than one, will no doubt be thought an absolute obstacle to every military endeavor which may be necessary.
I have the honor to be with due regard & esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

